Case 1:18-bk-14408        Doc 189     Filed 11/13/20 Entered 11/13/20 14:51:36              Desc Main
                                     Document     Page 1 of 21



                            UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

 IN RE:                                             :
                                                                Case No. 18-14408
          FLIPDADDY’S, LLC                          :           Chapter 11
                                                                Judge Hopkins
                 Debtor                             :

                           MOTION OF FORD MOTOR CREDIT CO.
                                 FOR RELIEF FROM STAY
                  (2017 TRANSIT CONNECT VAN; FORD ACCT. NO. xxxx2487)

          Now comes Ford Credit and respectfully moves the Court pursuant to 11 U.S.C. § 362(d)

 for an order granting it relief from stay saying as follows:

          1.     The within case is a case under Ch. 11 of Title 11; Ford Credit is a secured creditor

 of the Debtor under the terms of the Note and Security Agreement attached hereto as an Exhibit. As

 security for the repayment of its debt, Ford Credit holds a valid and perfected lien on a 2017 Transit

 Connect Van which secures to be paid to it the sum of $10,177.31.

          2.     Movant says the Debtor does not need the property for an effective

 reorganization. The account is due for the payment due 9/21/2020. Monthly payments are
 $558.07.

          3.     The vehicle has an estimated value of $11,100.00, evidenced by the Manheim

 Market Report attached hereto.

          4.     Movant says that cause exists for relief from stay.

          WHEREFORE, Ford Credit respectfully moves the Court for an order granting it relief from

 stay.

                                                    /s/ John A. Schuh
                                                    ________________________
                                                    John A. Schuh / Ohio Reg. 0015292
                                                    Attorney at Law
                                                    2368 Victory Parkway, Suite 650
                                                    Cincinnati, OH 45206
                                                    (513) 321-2662 / (513) 321-0855 (fax)
                                                    jaschuhohecf@swohio.twcbc.com
Case 1:18-bk-14408       Doc 189    Filed 11/13/20 Entered 11/13/20 14:51:36           Desc Main
                                   Document     Page 2 of 21




                                   CERTIFICATE OF SERVICE

        I hereby certify that on 11/13/2020, a copy of the foregoing Motion was served on the

 following registered ECF participants, electronically through the Court’s ECF System at the

 email address registered with the Court:

 Office of the U.S. Trustee

 and on the following by ordinary U.S. Mail addressed to:

 Steven L. Diller
 Attorney at Law
 124 East Main Street
 Van Wert, OH 45891

 Flipdaddy’s, LLC
 7406 Jager Court
 Cincinnati, OH 45230

 Flipdaddy’s, LLC
 c/o Bob Dames, Statutory Agent
 7453 Wooster Pike
 Cincinnati, OH 45227

 Requesting Notice:

 Benjamin M. Rodriguez
 Attorney at Law
 50 E. Business Way, Suite 410
 Cincinnati, OH 45241
 Jason M. Torf                                      Brian T. Giles
 Attorney at Law                                    1470 Apple Hill Road
 500 West Madison Street, Suite 3700                Cincinnati, OH 45230
 Chicago, Illinois 60661
                                                    John C. Cannizzaro
 Barry Fagel                                        Attorney at Law
 Attorney at Law                                    250 West Street, Suite 700
 312 Walnut Street, Suite 3100                      Columbus, OH 43215
 Cincinnati, OH 45202
Case 1:18-bk-14408         Doc 189    Filed 11/13/20 Entered 11/13/20 14:51:36       Desc Main
                                     Document     Page 3 of 21



 Jason M. Torf                                      F Collett, LLC
 Attorney at Law                                    3702 Fairfax Avenue
 200 W. Madison Street                              Dallas, TX 75209
 Suite 3500
                                                    Giles & Lenox LLC
 Chicago, IL 60606
                                                    1018 Delta Avenue, Suite 202
                                                    Cincinnati, OH 45208
 Rocco I. Debitetto
 Attorney at Law                                    Gordon Food Service
 200 Public Square                                  4980 Gateway Blvd.
 Suite 2800                                         Springfield, OH 45502
 Cleveland, OH 44114
                                                    Guggenheim
 Casey M. Cantrell Swartz                           3000 Internet Blvd. #570
 Attorney at Law                                    Frisco, TX 75034
 One East Fourth Street
                                                    IRC Retail Centers
 Fourth Floor
                                                    PO Box 6351
 Cincinnati, OH 45202                               Carol Stream, IL 60197
 Gregory D. Delev                                   Marshmallow Products
 Attorney at Law                                    684 Dunwoodie Drive
 1050 Delta Avenue, Suite 1000                      Cincinnati, OH 45230
 Cincinnati, OH 45208
                                                    New Century Dynamics, Inc.
 Benjamin M. Rodriquez                              9370 Stoney Ridge Lane
 Attorney at Law                                    Johns Creek, GA 30022
 50 E. Business Way, Suite 410
 Cincinnati, OH 45241                               Nyhart Business Interest, LLC
                                                    575 Indian Hill Trail
                                                    Cincinnati, OH 45243
 20 Largest Unsecured Creditors:

 Belden Hill Private Equity, Inc.
                                                    Phillip Fanning
 160 Beldon Hill Road
                                                    62 Jaques Lane
 Wilton, CT 06897
                                                    South Windsor, CT 06074
 Coca-Cola Bottling Co. Consolidated
                                                    Plante & Moran, PLLC
 PO Box 602937
                                                    16060 Collections Center Drive
 Charlotte, NC 28260
                                                    Chicago, IL 60693
 Dennis and Marsha Angelillo
                                                    Robert Dames
 370 Coppermill Road
                                                    444 Ashworth Ct.
 Wethersfield, CT 06109
                                                    Cincinnati, OH 45255
 Edward Beadle
                                                    Steven A. Crawford
 168 Langford Lane
                                                    423 Knollwood Drive
 East Hartford, CT 06118
                                                    Highland Heights, KY 41076
Case 1:18-bk-14408        Doc 189       Filed 11/13/20 Entered 11/13/20 14:51:36           Desc Main
                                       Document     Page 4 of 21


 The Fortuity Group                                   UBS Financial Services
 151 West Congress Street, Suite 420                  184 Liberty Corner Road, 1st Floor
 Detroit, MI 48226                                    Warren, NJ 07059

 Thomas B. Kearney                                    /s/ John A. Schuh
 7844 Classics Drive                                  _____________________________
 Naples, FL 34113                                     John A. Schuh
                                                      Attorney for Ford Motor Credit
Case 1:18-bk-14408        Doc 189    Filed 11/13/20 Entered 11/13/20 14:51:36             Desc Main
                                    Document     Page 5 of 21



                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

 IN RE:                                           :
                                                              Case No. 18-14408
          FLIPDADDY’S, LLC                        :           Chapter 11
                                                              Judge Hopkins
                 Debtor                           :

                      NOTICE OF MOTION FOR RELIEF FROM STAY

         Ford Motor Credit Co. has filed papers with the court to obtain relief from stay or in the
 alternative an order granting adequate protection payments.

 Your rights may be affected. You should read these papers carefully and discuss them with
 your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may
 wish to consult one.

 If you do not want the court to grant the relief sought in the motion, then on or before twenty-
 one (21) days from the date set forth in the certificate of service for the motion, you must
 file with the court a response explaining your position by mailing your response by regular U.S.
 Mail to

          Clerk, U.S. Bankruptcy Court
          S.D. of Ohio at Cincinnati
          Suite 800, Atrium Two
          221 E. 4th St.
          Cincinnati, Ohio 45202

 OR your attorney must file a response using the court’s ECF System.

 The court must receive your response on or before the above date.

 You must also send a copy of your response either by 1) the court’s ECF System or by 2) regular
 U.S. Mail to:

          John A. Schuh
          Schuh & Goldberg, LLP
          Attorney for Ford
          2368 Victory Parkway, Suite 650
          Cincinnati, Ohio 45206
Case 1:18-bk-14408       Doc 189      Filed 11/13/20 Entered 11/13/20 14:51:36           Desc Main
                                     Document     Page 6 of 21



        Office of the U.S. Trustee
        36 E. Seventh St.
        Suite 2030
        Cincinnati, OH 45202

        If you or your attorney do not take these steps, the court may decide that you do not
 oppose the relief sought in the motion/objection and may enter an order granting that relief.

 Date: November 13, 2020


                                                 /s/ John A. Schuh
                                                 ________________________
                                                 John A. Schuh
                                                 Ohio Reg. 0015292
                                                 Attorney at Law
                                                 2368 Victory Parkway, Suite 650
                                                 Cincinnati, OH 45206
                                                 (513) 321-2662 (phone)
                                                 (513) 321-0855 (fax)
                                                 jaschuhohecf@swohio.twcbc.com
Case 1:18-bk-14408   Doc 189    Filed 11/13/20 Entered 11/13/20 14:51:36   Desc Main
                               Document     Page 7 of 21
          Case
           Case 1:18-bk-14408
                    1:18-bk-14408 Doc            189
                                             Claim 1-1 Filed
                                                        Filed11/13/20
                                                              12/12/18 Entered  11/13/20
                                                                        Desc Main        14:51:36 Page
                                                                                    Document        Desc Main
                                                                                                       1 of 14
  Fill in this information to identify the case:     Document      Page 8 of 21

  Debtor 1              Flipdaddy's, LLC
                        __________________________________________________________________

  Debtor 2                             N/A
                         ________________________________________________________________
  (Spouse, if filing)

  United States Bankruptcy Court for the: __________  District
                                          Southern District      __________
                                                            ofofOhio (Cincinnati)

  Case number            18-14408
                         ___________________________________________




                       410
 Proof of Claim                                                                                                                                                      12/15

 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
 make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



 Part 1:        Identify the Claim

1. Who is the current
   creditor?
                                      Ford  Motor Credit Co., LLC
                                      ___________________________________________________________________________________________________________
                                      Name of the current creditor (the person or entity to be paid for this claim)

                                      Other names the creditor used with the debtor      ________________________________________________________________________

2. Has this claim been                ✔ No
                                      
   acquired from
   someone else?                       Yes.     From whom?       ______________________________________________________________________________________________________



3. Where should notices               Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
   and payments to the                                                                                            different)
   creditor be sent?
                                      Ford Motor Credit Co., LLC
                                      _____________________________________________________                       Ford Motor Credit Co., LLC
                                                                                                                  _____________________________________________________
   Federal Rule of                    Name                                                                        Name
   Bankruptcy Procedure
   (FRBP) 2002(g)                     P.O. Box 62180
                                      ______________________________________________________                      Dept. 55953, P.O. Box 55000
                                                                                                                  ______________________________________________________
                                      Number      Street                                                          Number      Street
                                      Colorado Springs           CO           80962
                                      ______________________________________________________                       Detroit                   MI           48255
                                                                                                                  ______________________________________________________
                                      City                       State             ZIP Code                       City                       State             ZIP Code

                                      Contact phone   1-800-955-8532
                                                       ________________________                                   Contact phone   1-800-955-8532
                                                                                                                                   ________________________

                                      Contact email     ________________________                                  Contact email   ________________________



                                      Uniform claim identifier for electronic payments in chapter 13 (if you use one):

                                      __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __


4. Does this claim amend              ✔ No
                                      
   one already filed?
                                       Yes.     Claim number on court claims registry (if known) ________                               Filed on   ________________________
                                                                                                                                                    MM / DD       / YYYY



5. Do you know if anyone              ✔ No
                                      
   else has filed a proof              Yes.     Who made the earlier filing?         _____________________________
   of claim for this claim?




 Official Form 410                                                              Proof of Claim                                                              page 1
             Case
             Case 1:18-bk-14408
                  1:18-bk-14408 Doc 189
                                Claim 1-1 Filed
                                           Filed11/13/20
                                                 12/12/18 Entered  11/13/20
                                                           Desc Main        14:51:36 Page
                                                                       Document        Desc Main
                                                                                          2 of 14
                                        Document      Page 9 of 21

 Part 2:      Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number         No
   you use to identify the       
                                 ✔ Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor: ____
                                                                                                                             2          4 ____
                                                                                                                                       ____ 8 ____
                                                                                                                                               7
   debtor?



7. How much is the claim?                              19,866.81 Does this amount include interest or other charges?
                                   $_____________________________.
                                                                                No
                                                                            ✔
                                                                                Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.

                                  Money loaned
                                 ______________________________________________________________________________



9. Is all or part of the claim    No
   secured?                      ✔ Yes.
                                          The claim is secured by a lien on property.
                                           Nature of property:
                                              Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                            Attachment (Official Form 410-A) with this Proof of Claim.
                                           ✔
                                              Motor vehicle
                                              Other. Describe:           _____________________________________________________________



                                           Basis for perfection:          lien - 2017 Transit Connect Van
                                                                          _____________________________________________________________
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                           been filed or recorded.)



                                           Value of property:                            $__________________
                                           Amount of the claim that is secured:                   19,866.81
                                                                                         $__________________

                                           Amount of the claim that is unsecured: $__________________ (The sum of the secured and unsecured
                                                                                                      amounts should match the amount in line 7.)



                                           Amount necessary to cure any default as of the date of the petition:               $____________________


                                                                                       7.19
                                           Annual Interest Rate (when case was filed)_______%
                                           ✔
                                              Fixed
                                              Variable



10. Is this claim based on a     ✔ No
                                 
    lease?
                                  Yes. Amount necessary to cure any default as of the date of the petition.                  $____________________


11. Is this claim subject to a   ✔ No
                                 
    right of setoff?
                                  Yes. Identify the property: ___________________________________________________________________




                                                         Proof of Claim                                                         page 2
             Case
             Case 1:18-bk-14408
                  1:18-bk-14408 Doc 189
                                Claim 1-1 Filed
                                           Filed11/13/20
                                                 12/12/18 Entered 11/13/20
                                                           Desc Main       14:51:36 Page
                                                                      Document        Desc Main
                                                                                         3 of 14
                                        Document     Page 10 of 21

12. Is all or part of the claim    ✔ No
                                   
    entitled to priority under
    11 U.S.C. § 507(a)?             Yes. Check all that apply:                                                                                    Amount entitled to priority

    A claim may be partly                    Domestic support obligations (including alimony and child support) under
    priority and partly                       11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                              $____________________
    nonpriority. For example,
    in some categories, the                  Up to $2,775* of deposits toward purchase, lease, or rental of property or services for
    law limits the amount                     personal, family, or household use. 11 U.S.C. § 507(a)(7).                                          $____________________
    entitled to priority.
                                             Wages, salaries, or commissions (up to $12,475*) earned within 180 days before the
                                              bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                   $____________________
                                              11 U.S.C. § 507(a)(4).
                                             Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                               $____________________

                                             Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                   $____________________

                                             Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                                   $____________________

                                          * Amounts are subject to adjustment on 4/01/16 and every 3 years after that for cases begun on or after the date of adjustment.



 Part 3:      Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                       I am the creditor.
 FRBP 9011(b).                    ✔
                                  I am the creditor’s attorney or authorized agent.
 If you file this claim           I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP
 5005(a)(2) authorizes courts
                                  I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 to establish local rules
 specifying what a signature
 is.                          I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                              amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a
 fraudulent claim could be I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fined up to $500,000,        and correct.
 imprisoned for up to 5
 years, or both.
                              I declare under penalty of perjury that the foregoing is true and correct.
 18 U.S.C. §§ 152, 157, and
 3571.
                              Executed on date 12/12/2018
                                                   _________________
                                                           MM / DD     /   YYYY




                                  ________________________________________________________________________
                                   /s/ John A. Schuh
                                          Signature

                                  Print the name of the person who is completing and signing this claim:


                                  Name                   John A. Schuh (0015292)
                                                         _______________________________________________________________________________________________
                                                         First name                   Middle name                   Last name

                                  Title                  Attorney at Law
                                                         _______________________________________________________________________________________________

                                  Company                Schuh & Goldberg, LLP
                                                         _______________________________________________________________________________________________
                                                         Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address                2368 Victory Parkway, Suite 650
                                                         _______________________________________________________________________________________________
                                                         Number        Street

                                                         Cincinnati                                      OH           45206
                                                         _______________________________________________________________________________________________
                                                         City                                           State       ZIP Code

                                  Contact phone          (513) 321-2662
                                                         _____________________________                              Email   jaschuhohecf@swohio.twbc.com
                                                                                                                                 ____________________________________




                                                                 Proof of Claim                                                                page 3
Case
Case 1:18-bk-14408
     1:18-bk-14408 Doc 189
                   Claim 1-1 Filed
                              Filed11/13/20
                                    12/12/18 Entered 11/13/20
                                              Desc Main       14:51:36 Page
                                                         Document        Desc Main
                                                                            4 of 14
                           Document     Page 11 of 21



                         STATEMENT REGARDING PROOF OF CLAIM


    RE: Flipdaddy’s, LLC
    Case No. 18-14408
    2017 Ford Transit Connect Van

            The balance due on this claim as of the date of filing is $19,866.81. The contract
    provides for monthly payments of $558.07, due on the 21st day of each month. At the
    time of the filing the contract was due for the payment due 12/21/2018.

           The contract as originally executed is a 60 month contract. 20 payments were
    made. 40 payments remain to be paid, all of which come due after the filing of the
    Debtor’s case.


                                  STATEMENT OF ACCOUNT
                                (AS REQUIRED BY RULE 3001)



    Amount of Claim:        $19,866.81



    Itemization of Claim Amount:

    Principal Balance:      $19,808.28

    Late Charges:    $-0-

    Interest:   $58.53

    Fees:   $-0-


                                                         John A. Schuh
                                                         Ohio Reg. 0015292
                                                         Attorney at Law
                                                         2368 Victory Parkway, Suite 650
                                                         Cincinnati, OH 45206
                                                         (513) 321-2662 (phone)
                                                         (513) 321-0855 (fax)
                                                         jaschuhohecf@swohio.twcbc.com
Case
Case 1:18-bk-14408
     1:18-bk-14408 Doc 189
                   Claim 1-1 Filed
                              Filed11/13/20
                                    12/12/18 Entered 11/13/20
                                              Desc Main       14:51:36Page
                                                         Document       Desc Main
                                                                           5 of 14
                          Document      Page 12 of 21
Case
Case 1:18-bk-14408
     1:18-bk-14408 Doc 189
                   Claim 1-1 Filed
                              Filed11/13/20
                                    12/12/18 Entered 11/13/20
                                              Desc Main       14:51:36Page
                                                         Document       Desc Main
                                                                           6 of 14
                          Document      Page 13 of 21
Case
Case 1:18-bk-14408
     1:18-bk-14408 Doc 189
                   Claim 1-1 Filed
                              Filed11/13/20
                                    12/12/18 Entered 11/13/20
                                              Desc Main       14:51:36Page
                                                         Document       Desc Main
                                                                           7 of 14
                          Document      Page 14 of 21
Case
Case 1:18-bk-14408
     1:18-bk-14408 Doc 189
                   Claim 1-1 Filed
                              Filed11/13/20
                                    12/12/18 Entered 11/13/20
                                              Desc Main       14:51:36Page
                                                         Document       Desc Main
                                                                           8 of 14
                          Document      Page 15 of 21
Case
Case 1:18-bk-14408
     1:18-bk-14408 Doc 189
                   Claim 1-1 Filed
                              Filed11/13/20
                                    12/12/18 Entered 11/13/20
                                              Desc Main       14:51:36Page
                                                         Document       Desc Main
                                                                           9 of 14
                          Document      Page 16 of 21
Case 1:18-bk-14408
Case 1:18-bk-14408 Claim
                   Doc 189
                         1-1 Filed
                              Filed11/13/20
                                    12/12/18 Entered  11/13/20
                                              Desc Main        14:51:36Page
                                                         Document        Desc
                                                                            10 Main
                                                                               of 14
                           Document      Page 17 of 21
Case 1:18-bk-14408
Case 1:18-bk-14408 Claim
                   Doc 189
                         1-1 Filed
                              Filed11/13/20
                                    12/12/18 Entered  11/13/20
                                              Desc Main        14:51:36Page
                                                         Document        Desc
                                                                            11 Main
                                                                               of 14
                           Document      Page 18 of 21
Case 1:18-bk-14408
Case 1:18-bk-14408 Claim
                   Doc 189
                         1-1 Filed
                              Filed11/13/20
                                    12/12/18 Entered  11/13/20
                                              Desc Main        14:51:36Page
                                                         Document        Desc
                                                                            12 Main
                                                                               of 14
                           Document      Page 19 of 21
               Case 1:18-bk-14408
               Case 1:18-bk-14408 Claim
                                    Doc 189
                                         1-1 Filed
                                              Filed11/13/20
                                                    12/12/18 Entered  11/13/20
                                                              Desc Main           14:51:36Page
                                                                           Document               Desc
                                                                                                     13 Main
                                                                                                         of 14
                                OHIO BUREAUDocument
                                            OF MOTOR VEHICLES
                                                         Page 20 of 21
                                                                      The foregoing is a true and accurate vehicle
                                                                                                           registration. Vehicle Registration records are
                                                      PO BOX 16520
                                                                                                           provided pursuant to Section 4503.26(A) of the Ohio
                                                 COLUMBUS, OH 43216-6520
                                                                                                           Revised Code.
                                                                                                                 Registrar, Ohio Bureau of Motor Vehicles

Date:       12-11-2018                       User:       darsmith                   Customer Name:              SCHUH & GOLDBERG LLP
                                                                      Title Information
Title Number           1302795075                                Prev Title Number                                    County Of Residence 31
Control Number         E89241643                                 Prev Title State        OH                          Reassign State
Title Status           ACTIVE                                    Title Type ORIGINAL                                 Current Status Date          3/22/2017
Evidence               MCO - IN STATE                            Issue Date 3/22/2017                                Surrendered To State
Purchase Date          3/7/2017
Title Trans Comments                                                                                       Inactive Reason                        Admin Hold
                                                                                                    Type                                Type
Transation Comments
                                                                                                    Text                                Date
                                                                                                                                        Desc

                                                                    Property Information
VIN/WIN/MIN           NM0LS7F71H1307393                  Year               2017                                      Property Type          VEHICLE
Suffix                                                   Body Type          VN                                        Condition              GOOD
Make           FORD                                      Desc        FORD                                             Mileage                48
Model          TRANSIT CONNECT                           Desc        TRANSIT CONNECT                                  Mileage Brand          ACTUAL
Conversion                                                                                                            Mileage Just Code
Title Chain Comments
Brand                                                            Brand Desc
Brand                                                            Brand Desc
Brand                                                            Brand Desc

                                                                Miscellaneous Information

# Liens        1                # Active Liens     1                           # Owners         1                                      TOD        0

                                                                     Owner Information

Last Name                             First Name                                         M.I.                      Suffix
Dealer Permit #                                        Vendor License #
Company Name FLIPDADDY'S LLC                                                        Dealer Name
Street 7406 JAGER CT
City      CINCINNATI                             State      OH           Country      USA            Zip       45230         International Zip
                                                                  2nd Owner Information

Last Name                             First Name                                         M.I.                      Suffix
Dealer Permit #                                        Vendor License #
Company Name                                                                        Dealer Name
Street
City                                             State                   Country                     Zip                     International Zip


  BMV 1149 0301                                  Report ID: aa09276d-b164-4d0d-93ae-68e7d6996ba1                                                               1
            Case 1:18-bk-14408
            Case 1:18-bk-14408 Claim
                               Doc 189
                                     1-1 Filed
                                          Filed11/13/20
                                                 12/12/18 Entered     11/13/20
                                                              Desc Main        14:51:36Page
                                                                         Document        Desc
                                                                                            14 Main
                                                                                               of 14
                                         Previous OwnerPage
                                       Document         Information
                                                              21 of 21
Last Name                          First Name                                    M.I.                 Suffix
Dealer Permit #       ND000882                  Vendor License #    13017769
Company Name                                                             Dealer Name BEECHMONT FORD INC
Street 600 OHIO PIKE
City     CINCINNATI                        State     OH          Country     USA           Zip    45245     International Zip

                                                                Lien Information

Lien Name          FORD MOTOR CREDIT COMPANY                                                          Status            Active
Street             PO BOX 105704                                                                      Issue Date        3/21/2017
City                    ATLANTA                    State   GA              Zip     30348              Cancel Date

                                                             Receipt Information

Business Date 3/22/2017                User ID TLMCEVOY13                               Price    28079.00              Trade In   0.00
Total Fees 15.00                       Total Taxes 1950.78                              Total Paid    1965.78          Change     0.00
Sales Tax Credit 0.00                  Exemption Code                                   Vendor Discount        14.75
Broker Permit #                        Broker Vendor #                                  Broker Name




  BMV 1149 0301                            Report ID: aa09276d-b164-4d0d-93ae-68e7d6996ba1                                               2
